McGrath, J.
These proceedings are instituted to test the validity of Act No. 138, Laws of 1893, which is as follows:
“ Section 1. The People of the State of Michigan enact, That in all school, village, and city elections hereafter held in this State women who are able to read the Constitution of the State of Michigan, printed in the English language, shall be allowed to vote for all school, village, and city officers, and on all questions pertaining- to school, village, and city regulations, on the same terms and conditions prescribed by law for male citizens. Before any woman shall be registered as a voter, the board of registration shall require her to read, and she shall read;, in the presence of said board, at least one section of the Constitution of this State in the English language..
“Sec. 2. All laws of this State prescribing the qualifh cations of voters at school, village, and city elections therein shall apply to women, and women who are able to read the Constitution of Michigan, as above provided, shall enjoy all the rights, privileges, and immunities, and be subject to all the penalties, prescribed for voters at such elections.
“Sec. 3. Women who are entitled to vote under the-preceding sections of this act shall be subject to all laws-relating to the registration of voters, and be liable to all penalties attached to the violation of such laws, and their names shall be received and registered by the various boards of registration at the time and in the manner required bylaw for other voters.”
The general rule is that the source of all authority to-vote at popular elections is the constitution;, that the-electorate is constituted by the fundamental law; and that-the qualifications of electors must be uniform throughout the state. Mr. Madison, in the Federalist, No. 52, says:
*190“The definition of the right of suffrage is-very justly regarded as a fundamental article of republican government.”
In Attorney General v. Detroit Common Council, 58 Mich. 213, 216, Mr. Justice Campbell says:
“As the right of voting is the same everywhere, it is •obvious that the conditions regulating the manner of exercising it must be the same in substance everywhere. * * It cannot be lawful to create substantial or serious differences in the fundamental rights of citizens in different localities, in the exercise of their voting franchises.”
In Cooley’s Constitutional Limitations (page 599) jt is •said:
“Wherever the constitution has prescribed the qualifications of electors, they cannot be changed or added to by the legislature, or otherwise than by an amendment of the ■constitution.”
In McCafferty v. Guyer, 59 Penn. St. 109, Strong, J., says: :
“It has always been understood that the legislature has no power to confer the elective franchise upon other classes than those to whom it is given by the constitution, for the description of those entitled is regarded as excluding all others.”
Section 1 of article 7 of the Constitution provides who shall be electors and entitled to vote, and is, according to its terms, applicable “in all elections.” To empower the Legislature to confer the elective franchise upon classes of persons other than those named, some other provision must be pointed out which confers that authority in express terms or by necessary implication. The only provisions to which we are cited are sections 13 and 14 of article 15, which are as follows:
“'Section 13. The Legislature shall provide for the incorporation and organization of cities and villages. * *’ *
“Sec. 14. Judicial officers of cities and villages shall *191"be elected, and -all other officers shall be elected or •appointed, at such time and in such manner as the Legisla ture may direct."
In support of the act in question, it is contended that the sections last quoted empower the Legislature to provide qualifications for voters in village and city elections; and Belles v. Burr, 76 Mich. 1; Wheeler v. Brady, 15 Kan. 26; State v. Cones, 15 Neb. 444; Opinion of the Justices, 115 Mass. 602; Plummer v. Yost, 63 N. E. Rep. (Ill.) 191, — áre relied upon to support this contention. These cases involved the validity-of acts conferring upon females the right to vote for school-district officers, under constitutions which, like our own, name no school-district officer, do not prescribe or suggest horv such officers shall be chosen, but in express terms relegate to the legislature the duty of providing for .and establishing a system of primary schools. In Belles v. Burr, Mr. Justice Ohamplin reviewed at length the legislation in respect 'to the qualifications .of voters at school district meetings under the Constitution of 1835, and says:
“Viewing the question historically, it is apparent that for 50 years it has never been considered that the qualifications of voters at school-district meetings must be identical with those prescribed in the Constitution as qualifications of electors entitled to vote under that instrument. The .authority granted by the Constitution to the Legislature to -establish a common or primary school system carried with it the authority to prescribe what officers should be chosen to conduct the affairs of the school-districts, to define their powers and duties, their term of office, and how and by whom they should be chosen. School-districts are regarded .as municipal corporations. * * * -As such they preceded the Constitution, * * * and were recognized by that instrument. * * * But no officer of the school-district is mentioned or recognized by that instrument. The reason is that the whole primary school system was confided to the Legislature, and it cannot be said that the officers of school-districts, chosen pursuant to the system adopted by the Legislature, are constitutional officers. The Constitution provided for no municipal, subdivisions smaller than towns, *192except cities and. villages, and it authorized the Legislature to incorporate these. * * * While it must be conceded that no person can vote lor the election of any officer mentioned in the Constitution unless he possesses the qualifications of an elector prescribed by that instrument, it does not follow that none but such electors can vote for officers which the Legislature has the right to provide for, to carry out the educational purpose declared in that instrument.”